Exhibit 10.01(q)

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

[Name and address]

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”), the Compensation Committee of the Board of
Directors (“Board”) of EQT Corporation (the “Company”) has granted you
Non-Qualified Stock Options (the “Options”) to purchase shares of the Company’s
common stock as outlined below.

 

Options Granted: [Insert ]

Grant Date: [Insert ]

Exercise Price per Share: [Insert]

Expiration Date: [Insert]

Vesting Schedule:

50% on January 1, 2012, rounded down to the nearest whole share

 

50% on January 1, 2013

 

Upon termination of your employment for cause or in the event of your voluntary
termination (including a retirement), all unvested Options and any unexercised
vested Options shall be forfeited immediately.  Upon termination of your
employment for any other reason, all unvested Options shall be forfeited, and
any unexercised vested Options shall be forfeited unless exercised within 90
days after the employment termination date (except in the event of your death or
disability, in which case the post-termination exercise period will be one
year).

 

You may pay your exercise price and/or satisfy your tax withholding obligations
with respect to the Options by directing the Company to (i) withhold that number
of shares which would otherwise be issued upon exercise to pay your exercise
price and/or satisfy the minimum required statutory tax withholding obligations,
or (ii) accept delivery of previously owned shares to satisfy such exercise
price and/or minimum tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement, and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.  [The Options, including any shares acquired by
you upon exercise of the Options, shall be subject to the terms and conditions
of any compensation recoupment policy adopted from time to time by the Board or
any committee of the Board, to the extent such policy is applicable to the
Options.] [Note: Bracketed language became applicable to award agreement in
2011.]

 

You may access important information about the Company and the Plan on the
Company’s website.  Copies of the Plan and Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page and logging
onto the “Employee info” page.  Copies of the Company’s most recent Annual
Report on Form 10-K and Proxy Statement can be found by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

For the Compensation
Committee

 

 

 

By my signature below, I hereby acknowledge receipt of the Options granted on
the date shown above, which have been issued to me under the terms and
conditions of the Plan.  I further acknowledge receipt of the copy of the Plan
and agree to conform to all of the terms and conditions of the Options and the
Plan.

 

 

Signature:

 

 

Date:

 

 

Optionee Name

 

 

 

 

--------------------------------------------------------------------------------